Citation Nr: 1819327	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for renal insufficiency, also claimed as kidney infection and focal segmental glomerulosclerosis.

2. Entitlement to service connection for hypertension, to include as secondary to renal insufficiency.

3. Entitlement to service connection for an upper respiratory disability.

4. Entitlement to service connection for an eye disability manifested by infections.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a lumbar spine disability.

7. Entitlement to an initial compensable rating for a left lower extremity shin splint.

8. Entitlement to an initial compensable rating for a right ankle strain.

9. Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2017).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1980 and from June 1984 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded these matters in May 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in January 2018.



FINDINGS OF FACT

1. The Veteran's renal insufficiency, also claimed as kidney infection and focal segmental glomerulosclerosis is not shown to have had its onset in service, was not manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.

2. The Veteran's hypertension is not shown to have had its onset in service, did not manifest within one year of the Veteran's discharge from service, and is not otherwise related to service or caused or aggravated by a service-connected disability.

3. The Veteran does not have a current or chronic upper respiratory disability.

4. The Veteran does not have a current eye disability.

5. A right knee disability is not shown to have had its onset in service, nor is it otherwise related to service.

6. A lumbar spine disability is not shown to have had its onset in service, nor is it otherwise related to service.

7. The Veteran's left shin splint is not manifested by a knee or ankle disability or moderately severe muscle injury.

8. The Veteran's right ankle disability is not manifested by moderate limitation of motion or plantar flexion of less than 30 degrees with ankylosis.

9. There is no legal entitlement to a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2017) since the Veteran is in receipt of service connection for tinnitus at a 10 percent rating, effective January 14, 2010, the date of his original claim.


CONCLUSIONS OF LAW

1. The requirements for service connection for renal insufficiency, also claimed as kidney infection and focal segmental glomerulosclerosis, have not been met. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The requirements for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The requirements for service connection for upper respiratory infections have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

4. The requirements for service connection for an eye infection disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

5. The requirements for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

6. The requirements for service connection for a lumbar spine disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

7. The criteria for a compensable rating for bilateral shin splints have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).

8. The criteria for a compensable rating for a right ankle sprain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).
9. The criteria for a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2017) is denied as a matter of law.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist as to the issues decided below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its May 2015 remand directives as it relates to the issues decided at this time. The Veteran was provided the opportunity to provide additional private medical records. The Veteran indicated these records were over 10 years old and no longer available. VA examinations were provided for the Veteran's renal insufficiency, hypertension, upper respiratory infections, eye infections, shin splints, and right ankle. A SSOC was issued in January 2018.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Renal Insufficiency

At a VA examination in October 2015, the Veteran was diagnosed with focal segmental glomerulosclerosis and urinalysis testing indicates high protein levels in the Veteran's urine, meeting the first element of service connection which requires a current disability.

The Veteran contends that he has swelling in his lower extremities, beginning in his right lower extremity, and high protein levels in his urine associated with renal dysfunction during his active duty service. He further contends that these conditions have continued since his discharge from active duty service.

The Veteran's service treatment records (STRs) are largely silent for swelling in the lower extremities. The Board notes one incident in April 1979 in which the Veteran was noted to have swelling in his right ankle and knee. However, the Veteran's STRs indicate this was related to a softball injury and was not swelling related to a kidney disability. This injury appears to have resolved prior to discharge from service, as the Veteran no longer sought treatment. Furthermore the Veteran filled out numerous reports of medical history while in service, and the Veteran consistently provided negative responses in regard to ankle or foot pain or joint pain and swelling. The Veteran's STRs also include records that the Veteran had several urinalysis tests done while in service, and these were negative for blood, protein, or other abnormalities. Furthermore, a full urinalysis was completed by the Veteran's private physician in 1987, shortly after discharge from service, and those results were also negative for high protein levels or other abnormalities that could be associated with an early inflammatory renal disease.

The Veteran's claims file does not indicate treatment for leg swelling and high protein levels until 1999, approximately 14 years after discharge from active duty service.

After a review of the Veteran's claims file, the October 2015 VA examiner opined that the Veteran's in-service treatment for right ankle and knee swelling was acute and transitory in nature and, therefore, it was less likely than not that the Veteran's reports of swelling on this one incident after an injury was the onset of a renal disability. The examiner also noted that swelling associated with renal disease is not likely to be limited to a single limb, but rather, the disease process, specifically the loss of protein through urine, is a systemic process, and as such, swelling would be symmetrical. The examiner ultimately opined, based on the aforementioned reasoning, that the Veteran's focal segmental glomerulosclerosis is less likely than not related to the Veteran's active duty service.

The Board acknowledges the positive nexus opinion provided by the Veteran's private treatment provider, Dr. R.H., in January 2010, which indicated that the Veteran reported a progressive problem with kidney infections since service. Dr. R.H. went on to opine that the etiology of the Veteran's kidney infections was not clear but it was at least as likely as not that the Veteran's disability began in service due to an unknown exposure. The Board finds the opinion of the VA examiner in October 2015 to be more probative of the likely etiology of the Veteran's kidney disability as it includes a thorough rationale based on the Veteran's entire claims file with specific references to the Veteran's STRs. The private examiner's opinion was based only on the Veteran's self-reported symptoms and history and provided only a vague opinion that the Veteran's kidney disability could have been related to an unknown exposure in service.

The Board also acknowledges the statement submitted by the Veteran's mother in June 2014 indicating that the Veteran lived at her house for seven months immediately following his discharge from active duty service. The Veteran's mother reported that she noticed at that time that his ankles and legs were often swollen during the day but they would be back to normal by the morning. The Board notes that the Veteran's mother is competent to notice swelling in the Veteran's extremities, but she is not competent to determine the etiology of that swelling.  The Board finds contemporaneous medical records, or lack thereof, as well as the Veteran's own statements on reports of medical history during service and in-service urinalysis to be more probative of the nature of the Veteran's disability at, and immediately after, discharge from active duty service.

The Board notes that acute or chronic inflammation of the liver is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the Veteran's STRs, including numerous clinical examinations and reports of medical history did not show swelling associated with a kidney infection or high protein levels in urinalysis tests.  Furthermore, private urinalysis testing in 1987, two years after discharge from service noted a normal urinalysis test. Finally, as noted above, the Veteran's medical treatment records do not indicate treatment for symptomatology associated with a kidney disability until 1999, approximately 14 years after discharge from active duty service.  

As the Veteran's current disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

(b) Hypertension

The Veteran has a current diagnosis of hypertension, meeting the first requirement of service connection. The Veteran contends that he has had hypertension since 1986, and began taking medication for hypertension in 1989.  He also contends that his hypertension is the result of his renal insufficiency.

As the Veteran's renal insufficiency is not service connected, the Veteran's hypertension cannot be service-connected as secondary to renal insufficiency. 38 C.F.R. § 3.310(b).

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. The Veteran's service treatment records are silent for a diagnosis of or treatment for hypertension, and the evidence of record does not indicate a diagnosis of hypertension until approximately 1999, 14 years after discharge from service.  In Reports of Medical History that the Veteran completed in service in September 1979, October 1982, and February 1985, he specifically denied any history of high or low blood pressure.  Clinical evaluations of the Veteran's heart and vascular system in October 1985 were normal.

The Board acknowledges the Veteran's statements that he was diagnosed with hypertension in 1986 and began taking medication in 1989. However, the Board finds medical treatment records, which indicate a diagnosis of hypertension in 1999, to be more probative. The Veteran's private treatment records indicate numerous records from prior to 1999, including some prior to 1990. However, these records do not indicate a history of or treatment for hypertension. Furthermore, the 1999 records, which first indicate a diagnosis of hypertension, do not indicate a history of medication for hypertension at that time.

The Board also acknowledges that the Veteran had an elevated blood pressure reading in 1979, while in service, of 140/72. An October 2015 VA examiner opined that this one instance of elevated blood pressure in service is not enough to constitute a diagnosis of hypertension as a diagnosis cannot be based on a single isolated reading, especially considering that the Veteran's STRs indicate that yearly blood pressure readings from 1980 to 1985 were normal, and private treatment records from September 1990 to July 1991 also indicated normal blood pressure.

As the Veteran's current hypertension did not arise within one year of service discharge and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

As noted above, the Veteran's STRs are silent for treatment for or diagnosis of hypertension, despite one elevated blood pressure reading in 1979. Furthermore, the Veteran's treatment records-which the Board has already noted are more probative than the Veteran's lay statements-do not indicate a diagnosis of hypertension until 1999, approximately 14 years after discharge from active service. As the Veteran did not have hypertension in service, service connection for hypertension cannot be granted.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

(c) Upper Respiratory Disability

As noted above, the first requirement for service connection is evidence of a current disability. The preponderance of the evidence does not indicate that the Veteran has an upper respiratory disability.

At a VA examination in October 2010, the examiner noted that the Veteran has sinus infections at a rate of approximately 1 per year. The Veteran indicated he is typically given 7-10 days of antibiotics to treat his sinus infections. The examiner noted that the Veteran's STRs do indicate the Veteran had upper respiratory infections in service in 1977 and 1978, and the STRs indicate the Veteran reported cold symptoms in 1979, 1980, and 1981. However, on his numerous reports of medical history, the Veteran did not indicate upper respiratory symptoms or a history of hay fever or sinusitis, suggesting that the Veteran's symptoms had resolved in accordance with a typical upper respiratory infection and each instance of an infection is a new onset. The examiner, after noting the pattern of upper respiratory infections in service and after discharge from service, opined that the Veteran's upper respiratory symptoms were not chronic as a pattern of one to two upper respiratory infections per year is common in normal adults, and as such, there is no chronic or current disability.

Absent a current diagnosis, service connection cannot be granted. In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

(d) Eye Disability

As noted above, the first requirement for service connection is evidence of a current disability. The preponderance of the evidence does not indicate that the Veteran has a current eye infection disability.

The Veteran's STRs indicate treatment for a left eye infection in April 1985. The Veteran was diagnosed with a corneal abrasion to his left eye. At a follow-up appointment the next day, there was no pain, though there was some redness and irritation. However, a clinical evaluation at discharge did not note any abnormalities with the Veteran's eyes other than vision correction, suggesting any April 1985 corneal abrasion had resolved prior to discharge.

Following discharge from service, the private medical records indicate the Veteran reported right eye irritation in August 1986. However, the Veteran's private treatment records do not indicate continuous treatment for any continued eye irritation. In October 2002 and August 2003, the Veteran was again seen for irritated eyes. However, in both instances, private treatment providers indicated that the condition would resolve, and the Veteran's private treatment providers indicated a follow-up was not necessary unless the condition did not improve. The preponderance of the evidence does not indicate additional treatment for an eye condition after August 2003.

As the Veteran does not have a current eye disability, service connection cannot be granted. In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

 (e) Right Knee Disability

At a VA examination in September 2010 the Veteran was diagnosed with a right knee strain, meeting the first element of service connection requiring a current disability.

The Veteran contends his current right knee strain is related to a knee injury in service in which he had an injury to his knee while playing softball. The Veteran's STRs do indicate treatment for a knee injury related to an accident while playing softball in April 1979. STRs related to this incident indicate the Veteran broke open the skin of his knee and had bruising, some crepitus, and some swelling associated with this injury. The Veteran's STRs do not indicate ongoing treatment related to this injury or ongoing complaints of knee pain. At a clinical examination immediately prior to discharge in October 1985, the Veteran's lower extremities were reported to be normal. Furthermore, numerous reports of medical history completed by the Veteran after his April 1979 injury indicate no ongoing joint pain or lower extremity disability.

The September 2010 VA examiner opined that the Veteran's current right knee strain is less likely than not related to the Veteran's in-service knee injury as the April 1979 injury was superficial with an abrasion, noting it would be unlikely that such an injury would cause continued symptoms, and the Veteran's STRs do not indicate continuous symptoms.

As the Veteran's right knee disability is less likely than not related to an in-service incident or injury, service connection cannot be granted.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

 (f) Lumbar Spine Disability

The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine and a low back strain at a September 2010 VA examination, meeting the first element of service connection which requires a current disability.

At the Veteran's September 2010 VA examination, the Veteran reported that he did not recall a specific injury to his spine in service, but he believed that repetitive exercise in service led to pain in his back, which has been getting progressively worse since discharge from service.

The Veteran's STRs indicate treatment for lumbar spine pain in March 1978. However, the records do not indicate ongoing treatment for any spine disability. The Veteran's October 1985 exit examination showed no clinical abnormalities of his spine. Furthermore, at numerous medical questionnaires during service, including the one he completed in February 1985, the Veteran specifically denied recurrent back pain.  He wrote on that questionnaire, "I am presently in good health and taking no medication."

The September 2010 VA examiner opined that the Veteran's current lower back pain was not likely the result of the Veteran's in-service repetitive activity. The Board finds this opinion to be more probative than the Veteran's lay statements that he has experienced continuous back pain since service as the Veteran's contemporaneous STRs are largely silent for complaints of continuous back pain, and at discharge from service, a clinical examination revealed the Veteran's back was normal. Furthermore, at contemporaneous reports of medical history in service, the Veteran did not note any ongoing back pain, nor did he indicate a history of back pain.

Absent competent and credible evidence of a nexus between an in-service incident or injury and the Veteran's current disability, service connection must be denied. In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

(a) Left Lower Extremity Shin Splints

The Veteran's shin splints are rated, by analogy, under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula. When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Diagnostic Code 5262 provides a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).

At a September 2010 VA examination, the Veteran reported pain, decreased mobility, fatigue, and weakness. The examiner indicated there was no muscle injury, no scarring, and there was no noted nerve, tendon, or bone damage.  Range of motion in the Veteran's left knee and ankle was normal, including after repetitive use testing.

At another VA examination in October 2015, the Veteran reported flare-ups five times per month with increased pain and less tolerance for weight bearing. The Veteran reported that he has limited ability to engage in sports, but reported he could still golf if he used a golf cart.  The examiner diagnosed the Veteran with mild shin splints with limited tolerance to weight bearing activities, walking, and standing. The examiner noted there was no limitation with respect to sedentary or semi-sedentary occupations. Additionally, the Veteran's left knee and ankle had normal range of motion, including after repetitive use testing.

As the Veteran's disability does not present with a slight left knee or ankle disability, a compensable rating is not warranted under Diagnostic Code 5262.

The Board has also considered the applicability of 38 C.F.R. § 4.59. In Correia v. McDonald, the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally." Correia v. McDonald, 28 Vet. App. 158, 165 (2016). In Southall-Norman v. McDonald, the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements." Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016).

The Board has considered 38 C.F.R. § 4.59 in evaluating the Veteran's bilateral shin splint disability, but finds that the requirements for entitlement to the minimum compensable rating under 38 C.F.R. § 4.59 are not met because the evidence shows that the intermittent pain reported in the context of the Veteran's shin splints does not result in any functional impairment.

Finally, the Board has also considered whether a higher rating would be warranted if rated analogous to muscle injury instead. When rating muscle injuries, objective findings for moderate disability of muscle include objective findings of entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss power or lowered threshold of fatigue when compared to the sound side. See 38 C.F.R. § 4.56(d)(iii)(2).

In this case, objective findings during the October 2015 examination revealed muscle strength testing was normal for forward flexion and extension of the left knee and there was no evidence of scars, reduction in muscle strength, or muscle atrophy. As such, the Veteran does not meet the criteria for a compensable rating as a muscle injury. See 38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

(b) Right Ankle Strain

The Veteran's disability is currently rated as noncompensable under Diagnostic Code 5271.

Diagnostic Code 5271 provides for a 10 percent rating if the limitation of motion in the ankle is moderate. A 20 percent rating is warranted if limitation of motion in the ankle is marked. The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  According to VA's  M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart IV, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).

At a September 2010 VA examination, the Veteran reported swelling and pain in his right ankle. The Veteran was diagnosed with degenerative joint disease, minor abnormality, and a right ankle strain. The examiner indicated the Veteran experienced pain, stiffness, and weakness. There was no instability, tendon abnormalities, or deformity. The Veteran's right dorsiflexion was to 30 degrees and right plantar flexion was to 30 degrees. 

The Veteran had another VA examination in October 2015. The Veteran was diagnosed with osteoarthritis and right ankle sprain, and the Veteran reported daily pain and weekly flare-ups after weight-bearing activity. The examiner noted mild tenderness to palpation. Additionally, the examiner noted no ankylosis, crepitus, or joint instability and strength testing was normal. The Veteran's right ankle plantar dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees. The Veteran's ankle pain was now described as limiting, though the examiner noted that those limitations were most likely due to his arthritis and less likely due to his ankle sprain. 

As the Veteran did not exhibit moderate limitation of right ankle motion, a 10 percent rating is not warranted for the Veteran's right ankle disability under Diagnostic Code 5271.

As a compensable rating is not available under Diagnostic Code 5271, the Board will first consider the applicability of Diagnostic Code 5270. Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating. If ankylosed in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees, a 30 percent rating is warranted. If ankylosed in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity, a 40 percent rating is warranted. 38 C.F.R. § 4.71a.

As indicated above, there is no evidence that the Veteran's left ankle was ankylosed at any time during the appeal period. As such, Diagnostic Code 5270 does not warrant a compensable rating.

To the extent the Veteran has reported left ankle pain, including flare-ups of pain which limit physical activities; the Board finds that such complaints are more likely than not related to the Veteran's arthritis, not his service-connected right ankle sprain, which is related to an injury in April 1979. 

At the October 2015 VA examination, the VA examiner opined that the Veteran's arthritis was a separate disability than the residuals from the Veteran's right ankle sprain that was service connected. The examiner opined that the Veteran's arthritis was less likely than not related to the ankle sprain resulting from an in-service injury, but rather was consistent with the Veteran's age. The examiner went on to opine that the Veteran's osteoarthritis was the more likely cause of his pain and flare-ups. The examiner noted that the Veteran's treatment records did not indicate ongoing ankle pain following his in-service injury because the Veteran was able to serve for another six years after the injury and private treatment records from 1987 to 1991 did not include reports of ankle pain. As the Veteran's current ankle pain is more likely associated with the Veteran's arthritis and not his service-connected right ankle sprain, a rating under 38 C.F.R. § 4.59 for pain is not warranted.  See 38 C.F.R. § 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating. 38 C.F.R. §  3.324. The provisions of 38 C.F.R. § 3.324  are predicated on the existence solely of non-compensable service-connected disabilities. Once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot. See Butts v. Brown, 5 Vet. App. 532, 541 (1993). The Veteran is in receipt of a 10 percent rating for tinnitus from January 14, 2010, the date he submitted his original claim for benefits. Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot.

Accordingly, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for renal insufficiency, also claimed as kidney infection and focal segmental glomerulosclerosis, is denied.

Entitlement to service connection for hypertension, to include as secondary to renal insufficiency, is denied.

Entitlement to service connection for upper respiratory disability is denied.

Entitlement to service connection for eye disability manifested by infections is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to an initial compensable rating for a left lower extremity shin splint is denied.

Entitlement to an initial compensable rating for a right ankle strain is denied.

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2017) is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


